This is a companion case to that of Realty Trust Company v. L. L. Craddock (Tex. Civ. App.) 107 S.W.2d 758, this day decided. In the instant case writ of error was prosecuted by L. E. Whitham  Co. from a judgment against it as intervener in the court below. The same issues, the same defendant, and the same property are involved as in the Realty Trust Company Case. The trial court based its judgment herein, after a hearing on the consolidated cases, upon the same grounds as in the Realty Trust Company Case. What we have said in that appeal disposes of this appeal also. For the reasons therein stated, the judgment of the trial court is in all things affirmed.
Affirmed.